Order entered June 12, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01210-CR
                                       No. 05-18-01211-CR
                                       No. 05-18-01212-CR
                                       No. 05-18-01213-CR

                           JUAN VELASQUEZ BENITEZ, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
         Trial Court Cause No. F11-53117-U, F11-62850-U, F12-52399-U & F12-5564-U

                                             ORDER
         We REINSTATE the appeals.

         By order entered May 28, 2019, the Court abated these appeals to enable the trial court to

conduct a hearing to determine why appellant’s brief had not been filed. On June 10, 2019,

appellant requested an extension of time to file his brief and tendered his brief for filing. We

VACATE our May 28, 2019 order.

         We GRANT appellant’s motion and ORDER appellant’s brief filed as of the date of this

order.

                                                       /s/   LANA MYERS
                                                             JUSTICE